Appeal by the defendant from a judgment of the County Court, Nassau County (Baker, J.), rendered November 9, 1987, convicting him of robbery in the first degree (two counts), grand larceny in the second degree, and conspiracy in the fourth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
We have reviewed the record and agree with the defendant’s assigned counsel that there are no nonfrivolous issues which could be raised on appeal. Counsel’s application for *460leave to withdraw as counsel is granted (see, Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf., People v Gonzalez, 47 NY2d 606). Moreover, we have considered the issues raised by the defendant in his supplemental pro se brief and find them to be unpreserved for appellate review and, in any event, without merit. Thompson, J. P., Kunzeman, Lawrence and Rosenblatt, JJ., concur.